        Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 1 of 15



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

JAMES R. BERGMANN, Trustee Under     *
Agreement dated the 21st day of
November, 1996, For the Benefit of   *
James R. Bergmann
722 Contees Wharf Road               *
Edgewater, MD 21037
                                     *
and
                                     *
FERDINAND H. BERGMANN
724 Contees Wharf Road               *
Edgewater, MD 21037
                                     *
and
                                     *
CARL K. BERGMANN and
LUCY A. BERGMANN                     *
726 Contees Wharf Road
Edgewater, MD 21037                  *

and                                  *

EVERETT A. BERGMANN, JR.,            *
GEORGE RIGGIN,
CARL K. BERGMANN,                    *
LAWRENCE E. LAUBSCHER, JR.,
MINETTE PRIGG MCCULLOUGH,            *
GEORGE BLAKE,
JOSEPH TIMOTHY COOK, and             *
JAMES R. BERGMANN
Contees Wharf Road                   *
Edgewater, MD 210374
                                     *
and
                                     *
EAB COTTAGE LLC
740 Contees Wharf Road               *
Edgewater, MD 21037
                                     *
and
                                     *
GEORGE BLAKE, Trustee
For GP Marital Trust                 *

                                         1
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 2 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 3 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 4 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 5 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 6 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 7 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 8 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 9 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 10 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 11 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 12 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 13 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 14 of 15
Case 1:20-cv-01080-GLR Document 1 Filed 04/27/20 Page 15 of 15
